—Judgment, Supreme Court, New York County (Alvin Schlesinger, J., on motion; Allen Alpert, J., at Parker hearing; Ira Beal, J., at jury trial and sentence), rendered April 12, 1994, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, unanimously reversed, on the law, and the matter remanded for a new trial.
As the People correctly concede, defendant was improperly tried in absentia (see, People v Parker, 57 NY2d 136, 141). Accordingly, a new trial was required. Summary denial of defendant’s motion to suppress the undercover officer’s confirmatory identification was proper (see, People v Wharton, 74 NY2d 921, 922-923; People v Morales, 37 NY2d 262, 271-272). Defendant’s court closure claim is rendered academic by the above disposition. Should the People seek a closure order on retrial, a new hearing would be required. Concur—Murphy, P. J., Sullivan, Milonas, Mazzarelli and Andrias, JJ.